         14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 1 of 32
JOSEPH V. WOMACK, TRUSTEE
WALLER & WOMACK, P.C.
SUITE 805 US BANK BLDG
303 N. BROADWAY
BILLINGS, MT 59101
(406) 252-7200
                 Chapter 7 Trustee

                                              UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF MONTANA

                 In re: SCHNEIDER, JOHN HENRY                                                      § Case No. 14-61357-7
                                                                                                   §
                                                                                                   §
            Debtor(s)                                                                              §

                                              TRUSTEE'S FINAL REPORT (TFR)

                   The undersigned trustee hereby makes this Final Report and states as follows:

                  1. A petition under Chapter 7 of the United States Bankruptcy Code
          was filed on December 04, 2014. The undersigned trustee was appointed on December 04, 2014.

                    2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                   3. All scheduled and known assets of the estate have been reduced to cash, released to
          the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
          pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
          disposition of all property of the estate is attached as Exhibit A.
                    4. The trustee realized the gross receipts of                      $            2,124,373.70

                                       Funds were disbursed in the following amounts:
                                       Payments made under an
                                         interim distribution                                          216,166.71
                                       Administrative expenses                                         926,647.78
                                       Bank service fees                                                21,508.69
                                       Other payments to creditors                                           0.00
                                       Non-estate funds paid to 3rd Parties                            257,257.01
                                       Exemptions paid to the debtor                                         0.00
                                       Other payments to the debtor                                          0.00
                                Leaving a balance on hand of 1                         $               702,793.51
          The remaining funds are available for distribution.



                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

         UST Form 101-7-TFR (05/1/2011)
      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 2 of 32
               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.

               6. The deadline for filing non-governmental claims in this case was 04/14/2015
       and the deadline for filing governmental claims was 06/02/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $77,688.50. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $77,688.50, for a total compensation of $77,688.50.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $10,751.22
       and now requests reimbursement for expenses of $14,743.32, for total expenses of
                  2
       $25,494.54.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/14/2019                    By: /s/JOSEPH V. WOMACK, TRUSTEE
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                    14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 3 of 32
                                                                                                                                                                 Exhibit A


                                                                               Form 1                                                                            Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-61357-7                                                                Trustee:        (460040)     JOSEPH V. WOMACK, TRUSTEE
Case Name:          SCHNEIDER, JOHN HENRY                                              Filed (f) or Converted (c): 12/04/14 (f)
                                                                                       §341(a) Meeting Date:        01/23/15
Period Ending: 02/14/19                                                                Claims Bar Date:             04/14/15

                                  1                                    2                           3                     4              5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                         Remaining Assets

 1       Undivided half- interst 3253611 Tommy Armour Cir            625,000.00                    625,000.00                          533,000.00                    FA

 2       Cash                                                              500.00                      125.00                                0.00                    FA

 3       Stockman Bank Billings, Checking                                    0.00                         0.00                               0.00                    FA

 4       HOUSEHOLD GOODS AND FURNISHINGS                               4,192.50                           0.00                               0.00                    FA
           Orig. Description: 2 Sofas; Bed; Love seat; Dresser;
         Chest of drawers; 2 Side chairs; Night stand; 2 Coffee
         tables; 3 Bookcases; TV; TV; VCR/DVD;
         Entertainment Center; 6 Lamps; 3 Dressers; 3 Chest
         of drawers; 3 night stands; 2 Clocks; 2 Lamps; 3 TVs;
         Dryer; Freezer; Dishwasher; Microwave; Toaster;
         Blender; Pots and pans; Dishes; Hand tools; Glasses;
         Table and chairs; Buffet; Towels; Linens;
         Toiletries/sundries; Desk; Computer; Printer; Imported
         from Amended Doc#: 113

 5       Books, Pictures, and other Art Objects                        1,500.00                           0.00                               0.00                    FA
           Orig. Description: Art; Books; Imported from
         Amended Doc#: 113

 6       Clothing                                                          500.00                         0.00                               0.00                    FA

 7       Jewelry                                                           250.00                         0.00                               0.00                    FA

 8       FIREARMS AND HOBBY EQUIPMENT                                      450.00                         0.00                               0.00                    FA

 9       DA Davidson IRA                                           1,598,308.42                           0.00                               0.00                    FA

10       TIAA CREF IRA                                                95,519.86                           0.00                               0.00                    FA

11       Northern Rockies Neuro-Spine PC                             100,000.00                    100,000.00                                0.00                    FA
           Value grossly over-scheduled by Debtor. Entity was
         dissolved prior to DOF, no equity but significant
         liabilities. Nothing for Estate.

12       Schneider Limited Partnership LLC                                   0.00                         0.00                               0.00                    FA

13       2014 state and federal tax refunds                            Unknown                     125,250.00                            3,390.82                    FA
           originally supposed to be over $120K. Part of global
         settlement of claims in AP17-21

14       Meridian Healthcare - breach of contract                 15,000,000.00                15,000,000.00                                 0.00                    FA

15       Org, LLC and Brenda Olsen - breach of contract a          3,000,000.00                   3,000,000.00                               0.00                    FA



                                                                                                                                  Printed: 02/14/2019 03:39 PM   V.14.50
                     14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 4 of 32
                                                                                                                                                                  Exhibit A


                                                                                Form 1                                                                            Page: 2

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-61357-7                                                                 Trustee:        (460040)     JOSEPH V. WOMACK, TRUSTEE
Case Name:        SCHNEIDER, JOHN HENRY                                                 Filed (f) or Converted (c): 12/04/14 (f)
                                                                                        §341(a) Meeting Date:        01/23/15
Period Ending: 02/14/19                                                                 Claims Bar Date:             04/14/15

                                1                                         2                        3                      4              5                    6

                    Asset Description                                  Petition/          Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled     (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                        Values          Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                          Remaining Assets

16       Rocky MT Medical Services - breach of contract a               335,000.00                 335,000.00                                  0.00                   FA
           Claim does not belong to estate. Claim belongs to
         defunct NRNeuro Spine

17       Medical licence, Montana and Utah                                    0.00                         0.00                                0.00                   FA

18       2001 GMC Sierra                                                  2,500.00                     2,500.00                           2,500.00                    FA

19       2007 GMC Savanna (u)                                             4,000.00                     1,500.00                           1,100.00                    FA

20       Office equipment for NRNS                                      100,000.00                 100,000.00                                  0.00                   FA
           Upon review and inspection of items, trustee
         determined any office equipment was included in the
         inventory asset, see asset #21 below and
         corresponding note/value.

21       Inventory                                                       75,000.00                  75,000.00                                  0.00                   FA
           Inventory from defunct NR Neuro Spine and OMNI
         project, stored in barn storage at WWR. Grossly
         overvalued by debtor. Equipment is old and been
         stored in an outbuilding. Very little market for the used
         medical equipment such as exam tables, plus costs of
         transport and storage to liquidate will greatly exceed
         any potential recovery.

22       Accounts Receivable (u)                                          Unknown                        62.93                                62.93                   FA

23       Retainer refund - MSW&D (u)                                      Unknown                      1,272.37                           1,272.37                    FA
           Retainer refund from Morrison Sherwood WIlson &
         Deola

24       Sale of Rights to Settle Wilkinson MedMal (u)                    Unknown                      5,000.00                           5,000.00                    FA

25       2010 Polaris (u)                                                 Unknown                      1,087.50                           4,500.00                    FA
           Subject to 363 sale re Michelle's interest; estate
         portion may change.

26       Settlement of AP against Burrows (u)                             Unknown                   75,000.00                            75,000.00                    FA

27       Sale of Farm Unit "M" parcels/guest house (u)                    Unknown                  240,000.00                           242,357.32                    FA
           Subject to Settlement agreement Dkt 340/Order 426

28       Dance Dance Revolution Extreme Arcade Machine                        0.00                      300.00                               475.00                   FA
         (u)
           sold via auction Dkt No. 481


                                                                                                                                   Printed: 02/14/2019 03:39 PM   V.14.50
                    14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 5 of 32
                                                                                                                                                                        Exhibit A


                                                                                     Form 1                                                                             Page: 3

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 14-61357-7                                                                       Trustee:         (460040)   JOSEPH V. WOMACK, TRUSTEE
Case Name:         SCHNEIDER, JOHN HENRY                                                      Filed (f) or Converted (c): 12/04/14 (f)
                                                                                              §341(a) Meeting Date:       01/23/15
Period Ending: 02/14/19                                                                       Claims Bar Date:            04/14/15

                                 1                                           2                            3                     4              5                    6

                     Asset Description                                  Petition/              Estimated Net Value         Property       Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,   Abandoned       Received by       Administered (FA)/
                                                                         Values              Less Liens, Exemptions,      OA=§554(a)       the Estate        Gross Value of
Ref. #                                                                                           and Other Costs)                                           Remaining Assets

29        Schneider Management's Interest in KBS REIT (u)                    Unknown                       10,000.00                           25,461.51                    FA
           Estate entitled to 5% of net sales proceeds after
          liquidation costs, 95% to NFS, per settlement Dkt
          340/Order Dkt 426


          KBS REIT proceeds, remainder of payment of $60,000
          to Estate as settlement consideration; per settlement
          at Dkt 563, Appv DKt 568

30        Sale of Whispering Winds Ranch/162 Lane 15 (u)                     Unknown                     1,700,000.00                       1,102,500.00                    FA

31        Land Lease of WWR (u)                                              Unknown                       10,000.00                            6,000.00                    FA

32        American Security Safe (u)                                         Unknown                          1,050.00                          1,050.00                    FA
           sold via auction Dkt No. 481

33        Spirit Cushion Flex Treadmill (u)                                  Unknown                           100.00                              110.00                   FA
           sold via auction Dkt No. 481

34        Paramount Personal Trainer 1000 (u)                                Unknown                           100.00                              325.00                   FA
           sold via auction Dkt No. 481

35        Skier's Edge Assistant Coach (u)                                   Unknown                           100.00                              210.00                   FA
           sold via auction Dkt No. 481

36        Insurance claim for Whispering Winds Ranch (u)                     Unknown                       25,543.48                           25,543.48                    FA

37        Settlement Consideration for 17-21 (u)                             Unknown                       56,015.27                           56,015.27                    FA

38        2001 Harley Davidson (u)                                           Unknown                          Unknown                           2,850.00                    FA
           sold at auction per dkt no 586. Damaged prior to
          turnover to trustee, also left unattended on street prior
          to notice to trustee for pickup by an agent.

39        Restitution from criminal case (u)                                 Unknown                      300,000.00                           35,650.00                    FA
           See Dkt 630. Returned to criminal court for direct
          distribution to claimant.. USDC orderdated 12/17.

 39      Assets       Totals (Excluding unknown values)               $20,942,720.78                 $21,790,006.55                        $2,124,373.70                 $0.00



      Major Activities Affecting Case Closing:

                  01/28/19 emailed TFR w/ special attention. lr
                  12/31/18 TFR done and in queue to email when shutdown is over.lr
                  10/10/18 WD atty fee stip, mot re rest and mot to extend obj deadlines filed. lr


                                                                                                                                         Printed: 02/14/2019 03:39 PM   V.14.50
                14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 6 of 32
                                                                                                                                                                                 Exhibit A


                                                                                  Form 1                                                                                         Page: 4

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-61357-7                                                                    Trustee:        (460040)        JOSEPH V. WOMACK, TRUSTEE
Case Name:      SCHNEIDER, JOHN HENRY                                                      Filed (f) or Converted (c): 12/04/14 (f)
                                                                                           §341(a) Meeting Date:           01/23/15
Period Ending: 02/14/19                                                                    Claims Bar Date:                04/14/15

                               1                                          2                           3                          4                    5                     6

                    Asset Description                                 Petition/             Estimated Net Value             Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,       Abandoned            Received by        Administered (FA)/
                                                                       Values             Less Liens, Exemptions,          OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                        and Other Costs)                                                     Remaining Assets

               10/09/18 filed stip re atty fees. lr
               10/02/2018 Q Review.lr
               10/01/18 Filed final app to pay Sherill mw
               07/23/18 QR. lr
               05/30/18 sent victim impact statement to fed court for criminal sentencing. lr
               05/29/18 New duplicate title form sent to processing company so we can auction the HD. lr
               05/14/18 Prompt Determination Deadline Passed (MT) mw
               04/05/18 Q Review. lr
               03/13/18 Withdrew final app for atty fees. lr
               03/09/18 Filed third app to pay Sherill mw
               03/05/18 Sent settlement, filed app to pay atty fees. lr
               03/02/18 Settlment on Adv 17-21 approved. Sending funds per agreement, filing fee app. Tax returns should be done soon. JW
               01/25/18 recd ameriprise check, fw to trent. lr
               01/02/18 Q review. lr
               12/21/17 Received T/C from Black Hill Energy re account but then hung up mw
               12/20/17 2nd TC with Shaw. Shaw responded to Schneider's email letting him know he spoke to us and we were in contact with his attorney, confirmed funds were in
               process, paperwork would be needed to distribute funds pursuant to bk hold. Schneider responded back saying there was no authority for the hold, Michelle would not
               sign anything, they just had obligation to pay 5% to trustee. Shaw acknowledged he has court order that instructs the funds to be paid to JVW for distribution pursuant
               ot the settlement agreement. Was going to respond to Schneider directing him to the language of the order. Let Shaw know we were working on a letter of instruction
               for Ameriprise sending requested docs and resending order and outlining that Schneider's consent is not needed to distribute to estate given federal court order. Shaw
               indicated that was his understanding and he would work with home office in CA to get distribution to us, but expressed concern about Schneider filing a suit against
               him.


               12/20/17 TC with John Shaw from Ameriprise re KBS REIT cashout. $2.40/share, SLP has 33,214.397 shares. Total distribution for shares will be $79,714.55. Some
               fees will be attached, $24.97 on account needing to be paid, potentially another quarterly fee. Anticipates additional fees minimal, maybe $40-60, but won't know until
               funds are paid to each individual acocunt holder for the REIT. Money should be ready after holiday, by Tuesday, possibly Friday. Total amount to be distributed
               approximately $79,700, our 5% will be approximately $4,000. Need discharge paperwork sent to release bankruptcy hold, brokerage redemption form. Schneider
               emailed Shaw opposing distribution to us, so he was touching base. Will send paperwork down to have funds released to us. Form may require Michelle's signature as
               signer for SLP.


               John Shaw, Ameriprise
               john.x.shaw@ampf.com
               900 Coburn Ave, Worland WY 82401
               307.347.4734




               12/19/17 Prompt Determination Deadline Passed (Fed) (MT) mw


                                                                                                                                               Printed: 02/14/2019 03:39 PM      V.14.50
                14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 7 of 32
                                                                                                                                                                                Exhibit A


                                                                                   Form 1                                                                                       Page: 5

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-61357-7                                                                     Trustee:          (460040)         JOSEPH V. WOMACK, TRUSTEE
Case Name:      SCHNEIDER, JOHN HENRY                                                       Filed (f) or Converted (c): 12/04/14 (f)
                                                                                            §341(a) Meeting Date:              01/23/15
Period Ending: 02/14/19                                                                     Claims Bar Date:                   04/14/15

                              1                                              2                           3                           4                 5                    6

                    Asset Description                                   Petition/            Estimated Net Value                Property         Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                     Unscheduled       (Value Determined By Trustee,          Abandoned         Received by        Administered (FA)/
                                                                         Values            Less Liens, Exemptions,             OA=§554(a)         the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                     Remaining Assets

               12/18/17 Sent tax stuff to sherill for 2017 tax returns. lr
               12/01/17 Filed RoS for WWR, lr
               10/31/17 TC with julia @ penrose re getting on list for winterizing.
               10/24/17 app to pay harvey/musser for WWR sale. lr
               10/17/17 Filed second App to Pay Sherill mw
               10/16/17 Sent tax returns to IRS and MDOR mw
               10/11/17 sent discovery verification to atty. lr
               10/05/17 worked on griffeth deed. lr
               10/04/17 Qreview. lr
               08/07/17 Filed Not of Internet Auction for WWR mw
               06/28/17 Filed may ttee report for WWR. ll
               05/12/17 TC with Park County zoning re riding arena. ll
               04/10/17 TC to Black Hills Energy they have the wrong suite # for us. Joe is the only one on the account and is the only one that can change it mw
               03/31/17 Filed feb WWR report.ll
               02/17/17 Filed App for Comp for Musser mw
               02/17/17 Filed ROS for Personal Property mw
               01/25/17 Filed Not of Int to Sell Personal Property mw
               01/10/17 Filed monthly rpts on TA and WWR. ll
               01/09/17 Sent updated tax info to Sherill.ll
               12/13/16 TC with MDU re huge bill - Cat. Billings dept to call us. ll
               12/07/16 TC with MDU re huge bill - Shannon. will call after addtl investigation.ll
               11/30/16 Filed first contingency app for us and Goetz.ll
               11/28/16 filed RoS for TA. ll
               11/22/16 closing of tommy armour. ll
               11/14/16 TC with MDU re huge bill - Logan. Investigation #2607801160. Going to call after investigation. ll
               10/10/16 Filed App to Hire Musser mw
               10/07/16 Filed Not of Int to Sell Tommy Armour. ll
               08/08/16 T/C with realtor. Contact neighbor, Bob Bole, arrange for caretaker - Tyler Weckler? get culvert fixed, realtor to check on sprinkler system. JW
               07/11/16 Prompt Determination Deadline passed (Fed) (MT) mw
               07/05/16 Called GLP, no need to send anything on Bill, is for reconnect fee, just criss-crossing, All set until next month. ll
               06/30/16 Hired T&E realty. ll
               06/24/16 Cut checks for FMT and AAA. ll
               06/24/16 Sent settlement docsto USAA> ll
               06/23/16 Sent app to hire T&E.ll
               06/20/16 Filed apps to treat WWR and TA as business. ll
               05/04/16 Filed app to pay Sherill-First 2015 Taxes mw
               04/25/16 Filed response to mot. to compel mw
               03/30/16 Sent tax docs to Sherill. ll


                                                                                                                                                Printed: 02/14/2019 03:39 PM    V.14.50
                  14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 8 of 32
                                                                                                                                                                               Exhibit A


                                                                                     Form 1                                                                                    Page: 6

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-61357-7                                                                      Trustee:       (460040)      JOSEPH V. WOMACK, TRUSTEE
Case Name:       SCHNEIDER, JOHN HENRY                                                       Filed (f) or Converted (c): 12/04/14 (f)
                                                                                             §341(a) Meeting Date:        01/23/15
Period Ending: 02/14/19                                                                      Claims Bar Date:             04/14/15

                               1                                            2                           3                       4                    5                     6

                    Asset Description                                   Petition/              Estimated Net Value          Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                     Unscheduled         (Value Determined By Trustee,    Abandoned            Received by        Administered (FA)/
                                                                         Values              Less Liens, Exemptions,       OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                  Remaining Assets

                03/16/16 Sent SDT docs to Moulton for 2004 exam. ll
                03/04/16 filed mot to appv settlement for discharge adversary. ll
                02/17/16 mediation. ll
                01/07/16 Returned mail for Charles Fisher Court Reporting resent to 442 E Mendenhall St. Bozeman, MT 59715-3727 mw
                12/28/15 Mot to pay Fisher Court Reporting for depo transcript. ll
                10/16/15 Sent MVD searches to WY and CA.ll
                10/16/15 Returned mail with no forwarding address it is the disclosure put in the file mw
                07/11/15 Filed reports of sale on GMC and Polaris. ll
                06/24/15 Filed complaint to deny discharge. ll
                06/02/15 Continued 341 from 6/8 to 6/15 @Fisher.ll
                05/13/15 Pay Fisher when we get funds for polaris and GMC. ll
                05/04/15 Filed Rpt of Sale on Savanna and Consent to Settle. ll
                03/31/15 Not of Intent to sell Savanna equity filed, funds due 4/15. ll
                03/13/15 Jessica Rivera - US Bank subpoena - 612-303-7872. Thinks she can get everything to us by 3/20. ll
                03/13/15 Returned mail resent to 315 S coast Highway 101 Ste. U, Encinitas CA. 92024-3555 mf
                03/10/15 App to employ Fisher. ll
                03/09/15 SDTs for USB and Stockman.ll
                02/19/15 Filed app to hire W&W & GBG
                01/14/15 Filed exparte mot to limit service by mail. ll
                12/24/14 Ltr to MVD re auto stay and hold on vehicle titles found in MVD search. ll
                12/16/14 hired JVW. ll
                12/15/14 reviewed deeds, cadastral, MVD records. It appears there are several vehicles not disclosed on the schedules. Everything looks to be free and clear so no
                362(h) needed. Emailed attorney that practices in WY about doing record searches in WY.

     Initial Projected Date Of Final Report (TFR):        December 31, 2015                    Current Projected Date Of Final Report (TFR):       June 30, 2019




                                                                                                                                               Printed: 02/14/2019 03:39 PM    V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 9 of 32
                                                                                                                                                                                    Exhibit B


                                                                                   Form 2                                                                                            Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                      Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                           Bank Name:            Rabobank, N.A.
                                                                                                     Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                      Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                              Separate Bond: N/A

   1             2                            3                                      4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                  T-Code              $                   $               Account Balance
04/03/15       {22}        Collection Professionals, Inc.   account receivable                                   1290-000                   62.93                                     62.93
04/03/15       {23}        Morrison, Sherwood, Wilson &     retainer refund                                      1290-000               1,272.37                                    1,335.30
                           Deola
04/09/15       {19}        US Bank                          Payment on 2007 GMC                                  1229-000               1,100.00                                    2,435.30
04/30/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                         10.00             2,425.30
05/01/15       {24}        Paul Warren Law PLLC             Sale of Rights to Settle Wilkinson                   1229-000               5,000.00                                    7,425.30
05/22/15       {18}        Bob's Auto                       GMC Sierra                                           1129-000               2,500.00                                    9,925.30
05/22/15       {25}        Jim Richards                     2009 Polaris                                         1229-000               4,500.00                                 14,425.30
05/22/15       101         JIM FISHER                       15% commission re 2010 Polaris (675) and             3991-000                                    1,200.00            13,225.30
                                                            2001 GMC (375); Appraisal fee (150) re 2007
                                                            Savanna
05/29/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                         10.37          13,214.93
06/30/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                         20.56          13,194.37
07/31/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                         19.61          13,174.76
08/31/15       {26}        Arrowhead Credit Union           Settlement of AP against Burrows                     1249-000              75,000.00                                 88,174.76
08/31/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                         18.31          88,156.45
09/30/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        124.46          88,031.99
10/30/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        126.62          87,905.37
11/30/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        122.22          87,783.15
12/29/15       102         Charles Fisher Court Reporting   Depo Transcript of Debtor for Meridian               2990-000                                        797.85          86,985.30
                                                            Arbitration taken 12/11/15. Inv. SG15-84 (Appv
                                                            Dkt #209)
12/31/15                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        138.89          86,846.41
01/29/16                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        120.88          86,725.53
03/01/16                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        120.25          86,605.28
03/31/16                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        136.66          86,468.62
04/29/16                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        119.89          86,348.73
05/06/16       103         SHERILL FRICKLE, CPA             Payment for fees $888 and expenses $21.50                                                            909.50          85,439.23
                                                            for preparation of 2015 estate tax returns
                                                               Accouting fees                       888.00       3410-000                                                        85,439.23
                                                               Accounting expenses                   21.50       3420-000                                                        85,439.23
05/31/16                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                        118.94          85,320.29
06/10/16       104         Doug James                       Payment of Meridian settlement per Order at          2990-000                                    6,500.00            78,820.29
                                                            Dkt 384
06/21/16       105         Trustee Insurance Agency         Payment for Insurance on WWR and Tommy               2420-000                                    4,518.00            74,302.29
                                                            Armour, quarterly bill, Invoice #6774
06/21/16       106         Cody Handyman                    Inv #1109, payment for window repair at WWR          2420-000                                    2,012.96            72,289.33


                                                                                                         Subtotals :                 $89,435.30            $17,145.97
{} Asset reference(s)                                                                                                                           Printed: 02/14/2019 03:39 PM         V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 10 of 32
                                                                                                                                                                                             Exhibit B


                                                                                          Form 2                                                                                             Page: 2

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                              Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                   Bank Name:            Rabobank, N.A.
                                                                                                             Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                              Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                      Separate Bond: N/A

   1             2                             3                                            4                                                  5                     6                   7

 Trans.     {Ref #} /                                                                                                                      Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                       Description of Transaction                    T-Code              $                  $                 Account Balance
06/21/16       107         Jay's Waterline Repair                 Inv #2016-004, repair of curb valve and curb           2690-000                                        700.00           71,589.33
                                                                  box replacement for 3611 Tommy Armour
                                                                  Circle
06/23/16       108         Hunter Gibbs                           Lawn care 6/14/16 to 6/21/16 for Tommy                 2420-000                                        200.00           71,389.33
                                                                  Armour
06/24/16       {27}        Goetz, Baldwin & Geddes, PC            Remaining amount of funds from Goetz Trust             1210-000            242,357.32                                 313,746.65
                           IOLTA Trust Account                    account after payment of $110K to Michelle
                                                                  Schneider, per settlement dkt 340/order 426
06/27/16       109         First Montana Title of Billings, LLC   Inv #7295, File # B36486R / Lot Book                   2990-000                                        150.00         313,596.65
                                                                  Guarantee for 3611 Tommy Armour
06/27/16       110         American Arbitration Association       Case #65-20-1400-0026-3-AT; Payment of                 3991-000                                        132.75         313,463.90
                                                                  estate's portion of arbitrator fee following
                                                                  dismissal of Schneider per ORder Dkt 438
06/27/16       111         Garland Light & Power                  Reconnect fee for Whispering Winds Ranch /             2420-000                                        100.00         313,363.90
                                                                  Lane 15
06/27/16       112         Hart Mountain Irrigation District      Transfer fee to transfer ownership of 162 Lane         2420-000                                        300.00         313,063.90
                                                                  15 / Whispering Winds Ranch to Bankruptcy
                                                                  Estate
06/27/16       113         Hart Mountain Irrigation District      remaining owed on 2015 and 2016 taxes for              2820-000                                    2,845.41           310,218.49
                                                                  162 Lane 15 / Whispering Winds Ranch to
                                                                  Bankruptcy Estate
06/30/16       114         Michelle Schneider                     Half interest of net proceeds from sale of 2010        8500-002                                    1,912.50           308,305.99
                                                                  Polaris per 363 Mot Dkt 157/182
06/30/16                   Rabobank, N.A.                         Bank and Technology Services Fee                       2600-000                                        168.60         308,137.39
07/05/16       115         Northwestern Energy                    Acct #3323625-8 Due 7/18/16; electric bill for         2420-000                                         22.12         308,115.27
                                                                  3611 Tommy Armour Circle
07/06/16       116         Oasis Sprinkler Systems                Inv #16684; sprinkler repair at 3611 Tommy             2420-000                                        408.05         307,707.22
                                                                  Armour
07/06/16       117         All Seasons Lawn Care of Billings      Inv dated 6/30/16; June Lawn care at 3611              2420-000                                    1,500.00           306,207.22
                                                                  Tommy Armour
07/06/16       118         Yellowstone Club Estates Owners'       Inv #2016-4; 3611 Tommy Armour 2016                    2690-000                                        100.00         306,107.22
                           Association, Inc.                      Homeowners' Dues
07/08/16       119         Doerr Locksmith                        Inv #585065 / rekey Whispering Winds Ranch             2420-000                                        433.00         305,674.22
07/08/16       120         Colton Welhaven                        Payment of Sprinkler repair/box at 3611                2420-000                                        250.00         305,424.22
                                                                  Tommy Armour Circle
07/13/16                   JAY'S WATERLINE REPAIR                 Refund from Jay's Waterline Repair                     2690-000                                        -700.00        306,124.22
07/14/16       121         Carrizales Equipment                   Inv #316146 / Irrigation tubes and repair for          2420-000                                    2,996.24           303,127.98
                                                                  162 Lane 15 in Powell - Whispering Winds
                                                                  Ranch

                                                                                                                 Subtotals :                $242,357.32            $11,518.67
{} Asset reference(s)                                                                                                                                   Printed: 02/14/2019 03:39 PM         V.14.50
                     14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 11 of 32
                                                                                                                                                                                         Exhibit B


                                                                                       Form 2                                                                                            Page: 3

                                                         Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                           Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                Bank Name:            Rabobank, N.A.
                                                                                                          Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                           Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                   Separate Bond: N/A

   1             2                            3                                          4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                                   Receipts         Disbursements            Checking
  Date      Check #            Paid To / Received From                   Description of Transaction                    T-Code              $                   $               Account Balance
07/14/16       122         Waterworks Irrigation, Inc.          Inv #161758 / Repair work for 162 Lane 15 in          2420-000                                    18,201.00         284,926.98
                                                                Powell - Whispering Wind Ranch
07/14/16       123         Richard George                       Gate repair at Whispering Winds Ranch                 2420-000                                        471.60        284,455.38
07/14/16       124         Merry Maids                          WO 42077582 / July 11 cleaning of 3611                2420-000                                     6,000.00         278,455.38
                                                                Tommy Armour
                                                                Voided on 07/14/16
07/14/16       124         Merry Maids                          WO 42077582 / July 11 cleaning of 3611                2420-000                                    -6,000.00         284,455.38
                                                                Tommy Armour
                                                                Voided: check issued on 07/14/16
07/14/16       125         Merry Maids                          WO 42077582 / July 11 cleaning of 3611                2420-000                                        600.00        283,855.38
                                                                Tommy Armour
07/19/16       126         Park County Title Insurance Agency   File No. 20160361 / Pmt for title report on           2420-000                                        300.00        283,555.38
                                                                Whispering Winds Ranch
07/19/16       127         ASP of Billings, MT                  Inv #199 / pool repair and maintenance for            2420-000                                     1,912.50         281,642.88
                                                                3611 Tommy Armour
07/29/16                   Rabobank, N.A.                       Bank and Technology Services Fee                      2600-000                                        424.28        281,218.60
08/09/16       128         Garland Light & Power                Acct #332960002, Stmt Date 7/28/16; power at          2420-000                                        149.97        281,068.63
                                                                Whispering Winds Ranch
08/09/16       129         ASP of Billings, MT                  Inv #209 / Pool Maintenance at 3611 Tommy             2420-000                                        225.00        280,843.63
                                                                Armour
08/09/16       130         Northwestern Energy                  Acct 3323625-8 Due Aug 15 / Electric at 3611          2420-000                                        123.27        280,720.36
                                                                Tommy Armour
08/09/16       131         City of Billings Public Works -      Acct 242235 / Water-Sewer-Garbage at 3611             2420-000                                        572.70        280,147.66
                           Utilities                            Tommy Armour
08/09/16       132         All Seasons Lawn Care of Billings    Statemet Dated 7/31/16 - Lawn Care and                2420-000                                        470.00        279,677.66
                                                                Maintenance at 3611 Tommy Armour
08/09/16       133         Richard George                       Reimbursement for Culvert Charges / WWR               2420-000                                        404.66        279,273.00
08/09/16       134         Tiffany Hutchinson                   Lawn care and maintenance 7/21/16 to 8/5/16 /         2690-000                                     1,027.50         278,245.50
                                                                WWR
08/09/16       135         Rebecca George                       Lawn care and maintenance 7/21/16 to 8/6/16           2420-000                                     3,302.50         274,943.00
                                                                (1177.50); Rental fee for equipment (2125.00) /
                                                                WWR
08/10/16       136         Garland Light & Power                Acct 332970002 / Power for WWR Barn                   2420-000                                         68.59        274,874.41
08/11/16       137         Dave Whisenhunt                      Water bill for borrowing water at 3611 Tommy          2420-000                                        123.82        274,750.59
                                                                Armour
08/12/16       138         Rocky Mountain Handyman              Inv #7858 / Repairs at 3611 Tommy Armour              2420-000                                     1,321.45         273,429.14
08/12/16       139         Penrose Plumbing and Heating, Inc.   Inv #s 5362 and 5361 / Plumbing and well              2690-000                                     2,016.09         271,413.05
                                                                repair at Whispering Winds Ranch


                                                                                                              Subtotals :                        $0.00          $31,714.93
{} Asset reference(s)                                                                                                                                Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 12 of 32
                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                          Page: 4

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                           Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                Bank Name:          Rabobank, N.A.
                                                                                                          Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                           Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                   Separate Bond: N/A

   1             2                             3                                         4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts        Disbursements             Checking
  Date      Check #            Paid To / Received From                   Description of Transaction                  T-Code              $                  $                Account Balance
08/17/16       140         Montana's Home Inspection            Inv #7175 / Home Inspection at 3611 Tommy            2500-000                                       425.00        270,988.05
                           Services, Inc.                       Armour
08/22/16       141         Tiffany Huchinson                    Lawn care and maintenance 8/9/16 to 8/18/16 /        2420-000                                       907.69        270,080.36
                                                                WWR
08/22/16       142         Rebecca George                       Lawn care and maintenance 8/9/16 to 8/20/16          2690-000                                   1,225.00          268,855.36
                                                                (465.00); Rental fee for equipment (760.00)/
                                                                WWR
08/29/16       143         Montana-Dakota Utilities             Acct #62631182656 billed 8-16 / Gas charges          2420-000                                         4.16        268,851.20
                                                                at 3611 Tommy Armour
08/31/16                   Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                       438.35        268,412.85
09/02/16       144         Trustee Insurance Agency             Payment for Insurance on WWR and Tommy               2420-000                                   4,518.00          263,894.85
                                                                Armour, quarterly bill, Invoice #7241
09/06/16       145         All Seasons Lawn Care of Billings    Statement Dated 9/1/16 - Lawn Care and               2420-000                                       180.00        263,714.85
                                                                Maintenance at 3611 Tommy Armour
09/06/16       146         Northwestern Energy                  Acct 3323625-8 Due September 15 / Electric at        2420-000                                       143.55        263,571.30
                                                                3611 Tommy Armour
09/06/16       147         Garland Light & Power                Acct #332960002, Stmt Date 8/30/16; power at         2420-000                                       129.40        263,441.90
                                                                Whispering Winds Ranch
09/06/16       148         Garland Light & Power                Acct 332970002 Stmt Date 8/30/16 / Power for         2420-000                                        93.28        263,348.62
                                                                WWR Barn
09/06/16       149         City of Billings Public Works -      Acct 242235 Stmt Date 9-1-16 /                       2420-000                                       865.04        262,483.58
                           Utilities                            Water-Sewer-Garbage at 3611 Tommy Armour
09/06/16       150         ASP of Billings, MT                  Inv #230 / Pool Maintenance at 3611 Tommy            2420-000                                       225.00        262,258.58
                                                                Armour
09/07/16       151         Michelle Schneider                   Notary fee for execution of documents required       2500-000                                        60.00        262,198.58
                                                                to transfer property per terms of approved
                                                                settlement agreement
09/08/16       152         Poser Interiors, LLC                 Inv #7 / Staging for Tommy Armour                    2500-000                                   1,400.00          260,798.58
09/19/16       153         Montana-Dakota Utilities             Acct #62631182656 billed 9-15 / Gas charges          2420-000                                         8.32        260,790.26
                                                                at 3611 Tommy Armour
09/19/16       154         Penrose Plumbing and Heating, Inc.   Inv # 5372 / Sprinkler line repair at Whispering     2690-000                                       661.94        260,128.32
                                                                Winds Ranch
09/19/16       155         Tanya Simmons                        Inv# 000013 / Cleaning of Whispering Winds           2420-000                                       325.00        259,803.32
                                                                Ranch
09/26/16       {31}        Richard J Geroge/Rebecca R           Payment On WWR Lease                                 1222-000              3,000.00                               262,803.32
                           George Farm Account
09/30/16                   United Services Automobile           Insurance check for roof on 3611 Tommy               2500-000                                 -17,598.62          280,401.94
                           Association                          Armour. Credited
09/30/16       156         All Seasons Lawn Care of Billings    Statement Dated 9/30/16 - Lawn Care and              2420-000                                       225.00        280,176.94
                                                                                                           Subtotals :                    $3,000.00           $-5,763.89
{} Asset reference(s)                                                                                                                              Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 13 of 32
                                                                                                                                                                                        Exhibit B


                                                                                       Form 2                                                                                           Page: 5

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                            Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                 Bank Name:          Rabobank, N.A.
                                                                                                           Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                            Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                    Separate Bond: N/A

   1             2                            3                                          4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                                  Receipts        Disbursements             Checking
  Date      Check #            Paid To / Received From                   Description of Transaction                   T-Code              $                  $                Account Balance
                                                                Maintenance at 3611 Tommy Armour
09/30/16                   Rabobank, N.A.                       Bank and Technology Services Fee                      2600-000                                       378.62        279,798.32
10/03/16       157         Hart Mountain Irrigation District    Acct #1455 - 2017 real estate taxes due for           2820-000                                    2,894.15         276,904.17
                                                                162 Lane 15 / Whispering Winds Ranch to
                                                                Bankruptcy Estate
10/03/16       158         Wyoming Sprinkler, LLC               Inv #784 / Sprinkler repair at 162 Lane 15 /          2420-000                                       286.50        276,617.67
                                                                Whispering Winds Ranch
10/03/16       159         Garland Light & Power                Acct #332960002, Stmt Date 9/29/16; power at          2420-000                                       129.40        276,488.27
                                                                Whispering Winds Ranch
10/03/16       160         Garland Light & Power                Acct 332970002 Stmt Date 9/29/16 / Power for          2420-000                                        88.26        276,400.01
                                                                WWR Barn
10/06/16       161         Colton Welhaven                      Payment for sprinkler winterization / 3611            2420-000                                       100.00        276,300.01
                                                                Tommy Armour Circle
10/06/16       162         Northwestern Energy                  Acct 3323625-8 Due October 17 / Electric at           2420-000                                       167.97        276,132.04
                                                                3611 Tommy Armour
10/11/16       163         ASP of Billings, MT                  Inv #245 / Pool Maintenance and Winterization         2420-000                                       481.25        275,650.79
                                                                at 3611 Tommy Armour
10/11/16       164         City of Billings Public Works -      Acct 242235 Stmt Date 10-6-16 /                       2420-000                                       832.72        274,818.07
                           Utilities                            Water-Sewer-Garbage at 3611 Tommy Armour
10/17/16       165         Penrose Plumbing and Heating, Inc.   Inv # 5398 / Plumbing and Well repair at              2690-000                                    1,593.47         273,224.60
                                                                Whispering Winds Ranch
10/21/16       {13}        United States Treasury               2014 Federal Tax Refund                               1124-000              3,302.63                               276,527.23
10/31/16                   Rabobank, N.A.                       Bank and Technology Services Fee                      2600-000                                       381.95        276,145.28
11/01/16       166         All Seasons Lawn Care of Billings    Statement Dated 10/31/16 - Lawn Care and              2420-000                                       180.00        275,965.28
                                                                Maintenance at 3611 Tommy Armour
11/01/16       167         Garland Light & Power                Acct #332960002, Stmt Date 10/28/16; power            2420-000                                        72.83        275,892.45
                                                                at Whispering Winds Ranch
11/01/16       168         Garland Light & Power                Acct 332970002 Stmt Date 10/28/16 / Power             2420-000                                        80.03        275,812.42
                                                                for WWR Barn
11/02/16       169         ACT Heating & Coolings, Inc.         Inv #15551 / Furnace service at 3611 Tommy            2420-000                                       109.00        275,703.42
                                                                Armour
11/07/16       170         Northwestern Energy                  Acct 3323625-8 Due November 17 / Electric at          2420-000                                        60.83        275,642.59
                                                                3611 Tommy Armour
11/14/16       171         Wyoming Sprinkler, LLC               Inv #1683 / Winterization at 162 Lane 15 /            2420-000                                       230.50        275,412.09
                                                                Whispering Winds Ranch
11/14/16       172         Hart Mountain Irrigation District    Acct #1455 - Excess Water bill 2016 for 162           2820-000                                        80.89        275,331.20
                                                                Lane 15 / Whispering Winds Ranch to
                                                                Bankruptcy Estate


                                                                                                             Subtotals :                   $3,302.63             $8,148.37
{} Asset reference(s)                                                                                                                               Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 14 of 32
                                                                                                                                                                                  Exhibit B


                                                                                       Form 2                                                                                     Page: 6

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                      Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                           Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                      Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                              Separate Bond: N/A

   1             2                            3                                        4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                            Receipts         Disbursements            Checking
  Date      Check #            Paid To / Received From               Description of Transaction                 T-Code              $                   $               Account Balance
11/14/16       173         City of Billings Public Works -   Acct 242235 Stmt Date 11-3-16 /                    2420-000                                       184.54        275,146.66
                           Utilities                         Water-Sewer-Garbage at 3611 Tommy Armour
11/23/16                   First Montana Title Co.           Proceeds from the Sale of Tommy Armour                                256,000.13                                531,146.79
               {1}                                              Gross Sales Proceeds           533,000.00       1110-000                                                     531,146.79
                                                                Prorated 2016 property             773.90       2820-000                                                     531,146.79
                                                                taxes
                                                                Prorated 2016 HOA                   10.93       2820-000                                                     531,146.79
                                                                taxes
                                                                Credit to buyers for roof       -10,000.00      2500-000                                                     531,146.79
                                                                deductible
                                                                2016 property taxes              -7,081.17      2820-000                                                     531,146.79
                                                                Delinquent 2015                  -3,764.31      2820-000                                                     531,146.79
                                                                property taxes
                                                                Payoff of SID 1384               -3,228.15      2820-000                                                     531,146.79
                                                                Payoff of SID #1392              -2,371.57      2500-000                                                     531,146.79
                                                                Credit to buyers for            -17,598.00      2500-000                                                     531,146.79
                                                                insurance proceeds for
                                                                roof damage
                                                                Realtor commission              -31,980.00      3510-000                                                     531,146.79
                                                                Closing fee                        -300.00      2500-000                                                     531,146.79
                                                                Title insurance                  -1,461.50      2500-000                                                     531,146.79
                                                                Amount paid to debtor          -100,000.00      8500-002                                                     531,146.79
                                                                per order approving
                                                                settlement
                                                                Amount paid to spouse          -100,000.00      8500-002                                                     531,146.79
                                                                per order approving
                                                                settlement
11/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee                   2600-000                                       483.25        530,663.54
12/07/16       {13}        State of Montana                  2014 State Refund                                  1124-000                  88.19                              530,751.73
12/07/16       174         Garland Light & Power             Acct #332960002, Stmt Date 11/29/16; power         2690-000                                        67.69        530,684.04
                                                             at Whispering Winds Ranch
12/07/16       175         Garland Light & Power             Acct 332970002 Stmt Date 11/29/16 / Power          2690-000                                        71.94        530,612.10
                                                             for WWR Barn
12/07/16       176         City of Billings Public Works -   Acct 242235 Stmt Date 12-1-16 /                    2690-000                                        66.20        530,545.90
                           Utilities                         Water-Sewer-Garbage at 3611 Tommy Armour
12/07/16       177         Northwestern Energy               Acct 3323625-8 Due December 19 / Electric at       2690-000                                        29.83        530,516.07
                                                             3611 Tommy Armour
12/07/16       178         Trustee Insurance Agency          Payment for Insurance on WWR , quarterly bill,     2420-000                                    3,788.75         526,727.32

                                                                                                      Subtotals :                 $256,088.32              $4,692.20
{} Asset reference(s)                                                                                                                         Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 15 of 32
                                                                                                                                                                                     Exhibit B


                                                                                    Form 2                                                                                           Page: 7

                                                      Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                        Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                             Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                        Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                Separate Bond: N/A

   1             2                              3                                   4                                                  5                     6                   7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From              Description of Transaction                     T-Code              $                  $                 Account Balance
                                                           Invoice #7707
12/14/16       179         Montana-Dakota Utilities        Incorrect invoice amount                               2690-000                                       135.64         526,591.68
                                                           Voided on 12/14/16
12/14/16       179         Montana-Dakota Utilities        Incorrect invoice amount                               2690-000                                       -135.64        526,727.32
                                                           Voided: check issued on 12/14/16
12/14/16       180         Montana-Dakota Utilities        Acct #62631182656 billed Oct + closing / Gas           2690-000                                       161.23         526,566.09
                                                           charges at 3611 Tommy Armour
12/20/16       181         Tiffany Hutchinson              Lawn care and maintenance October / WWR                2690-000                                       360.00         526,206.09
12/20/16       182         Rebecca George                  Lawn care and maintenance October (375.00);            2690-000                                       975.00         525,231.09
                                                           Rental fee for equipment (760.00)/ WWR
12/20/16       183         JOSEPH V. WOMACK                1st Interim Contingency Atty Fees per Dkt 472          3110-000                                   52,028.59          473,202.50
12/20/16       184         GOETZ, BALDWIN & GEDDES PC      Entered in error, reissued                             3210-000                                 221,658.55           251,543.95
                                                           Voided on 12/20/16
12/20/16       184         GOETZ, BALDWIN & GEDDES PC      Entered in error, reissued                             3210-000                                 -221,658.55          473,202.50
                                                           Voided: check issued on 12/20/16
12/20/16       185         GOETZ, BALDWIN & GEDDES PC      First Interim Reimbursed Costs per Dkt 472             3220-000                                   13,544.21          459,658.29
12/30/16       186         Cody Handyman                   Inv #49 / Repairs of WWR                               2690-000                                       450.00         459,208.29
12/30/16       187         Cody Handyman                   Est #312 / 60% deposit for repairs at WWR              2690-000                                    3,757.45          455,450.84
12/30/16                   Rabobank, N.A.                  Bank and Technology Services Fee                       2600-000                                       748.65         454,702.19
01/04/17       188         Aaron's Back Company            Inv #2284 / Removal of property and transport          2690-000                                       800.00         453,902.19
                                                           to auctioneer / 3611 Tommy Armour
01/04/17       189         Rocky Mountain Granite, Inc.    Inv #2731 / Tearout of countertops for repair at       2690-000                                    1,500.00          452,402.19
                                                           WWR
01/06/17                   Musser Bros., Inc.              Sale, arcade game and exercise equipment                                     2,170.00                                454,572.19
               {28}                                           Payment for sale of                 475.00          1229-000                                                      454,572.19
                                                              Arcade gamer per dkt
                                                              no. 481
               {32}                                           Payment for sale of Safe          1,050.00          1224-000                                                      454,572.19
                                                              per dkt no 481
               {33}                                           Payment for sale of                 110.00          1224-000                                                      454,572.19
                                                              Treadmill per dkt no 481
               {34}                                           Payment for Paramount               325.00          1229-000                                                      454,572.19
                                                              Personal Trainer per dkt
                                                              no 481
               {35}                                           Payment for Skier's                 210.00          1224-000                                                      454,572.19
                                                              Edge Assistant Coad per
                                                              dkt no 481
01/09/17       190         GOETZ, BALDWIN & GEDDES PC      First Interim Attorneys' Fees per Dkt 472              3210-000                                 208,114.34           246,457.85


                                                                                                       Subtotals :                     $2,170.00        $282,439.47
{} Asset reference(s)                                                                                                                           Printed: 02/14/2019 03:39 PM         V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 16 of 32
                                                                                                                                                                                          Exhibit B


                                                                                        Form 2                                                                                            Page: 8

                                                      Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                            Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                 Bank Name:            Rabobank, N.A.
                                                                                                           Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                            Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                    Separate Bond: N/A

   1             2                              3                                         4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                                    Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                      T-Code              $                  $                Account Balance
01/09/17       191         Garland Light & Power                Acct #332960002, Stmt Date 12/30/16; power             2690-000                                         83.12        246,374.73
                                                                at Whispering Winds Ranch
01/09/17       192         Garland Light & Power                Acct 332970002 Stmt Date 12/30/16 / Power              2690-000                                         85.30        246,289.43
                                                                for WWR Barn
01/20/17       193         Cody Handyman                        Inv #53 / Balance due on Est #312 for repairs          2690-000                                     2,504.97         243,784.46
                                                                at WWR
01/20/17       194         Penrose Plumbing and Heating, Inc.   Inv #s 5435 (97.50), 5436 ($240), 5437                 2690-000                                     1,751.07         242,033.39
                                                                ($933.57), 5438 ($480) / Plumbing and well
                                                                repair at Whispering Winds Ranch
01/31/17                   Rabobank, N.A.                       Bank and Technology Services Fee                       2600-000                                        507.83        241,525.56
02/13/17       195         Garland Light & Power                Acct #332960002, Stmt Date 1/30/17; power at           2690-000                                        165.37        241,360.19
                                                                Whispering Winds Ranch
02/13/17       196         Garland Light & Power                Acct 332970002 Stmt Date 1/30/17 / Power for           2690-000                                        109.96        241,250.23
                                                                WWR Barn
02/28/17                   Rabobank, N.A.                       Bank and Technology Services Fee                       2600-000                                        324.15        240,926.08
03/03/17       197         Trustee Insurance Agency             Pament for Insurance on WWR , quarterly bill,          2420-000                                     3,788.75         237,137.33
                                                                Invoice #8155
03/03/17       198         MUSSER BROTHERS                      Payment for auction of personal property per                                                           792.00        236,345.33
                           AUCTIONEERS                          Dkt 485; commission 217, costs 575
                                                                   10% commission                        217.00        3630-000                                                      236,345.33
                                                                   reimbursement of costs                575.00        3640-000                                                      236,345.33
03/03/17       199         Garland Light & Power                Acct #332960002, Stmt Date 2/27/17; power at           2690-000                                         94.63        236,250.70
                                                                Whispering Winds Ranch
03/03/17       200         Garland Light & Power                Acct 332970002 Stmt Date 2/27/17 / Power for           2690-000                                        113.36        236,137.34
                                                                WWR Barn
03/17/17       201         Cody Handyman                        Inv #55 / Deposit for materials for flooring           2690-000                                    17,827.25         218,310.09
                                                                repairs at WWR
03/31/17       202         Black Hills Energy                   Acct #1216707022 / Gas charges for                     2690-000                                        418.56        217,891.53
                                                                Jan/Feb/Mar for WWR
03/31/17                   Rabobank, N.A.                       Bank and Technology Services Fee                       2600-000                                        345.99        217,545.54
04/14/17       203         Garland Light & Power                Acct 332970002 Stmt Date 3/31/17 / Power for           2690-000                                        102.15        217,443.39
                                                                WWR Barn
04/14/17       204         Garland Light & Power                Acct #332960002, Stmt Date 3/31/17; power at           2690-000                                         85.69        217,357.70
                                                                Whispering Winds Ranch
04/14/17       205         Tanya Simmons                        Inv @000014 / Cleanup at WWR                           2690-000                                        150.00        217,207.70
04/21/17       {36}        The Seneca Companies                 Payment for Insurance Claim on WWR                     1229-000              25,543.48                               242,751.18
04/28/17       {31}        Richard J Geroge/Rebecca R           Payment on WWR Lease                                   1222-000               3,000.00                               245,751.18
                           George Farm Account


                                                                                                               Subtotals :                 $28,543.48            $29,250.15
{} Asset reference(s)                                                                                                                                 Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 17 of 32
                                                                                                                                                                                        Exhibit B


                                                                                       Form 2                                                                                           Page: 9

                                                       Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                           Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                Bank Name:          Rabobank, N.A.
                                                                                                          Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                           Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                   Separate Bond: N/A

   1             2                              3                                        4                                                5                     6                   7

 Trans.     {Ref #} /                                                                                                                 Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                   T-Code              $                  $                 Account Balance
04/28/17                   Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                       296.95         245,454.23
05/03/17       206         Garland Light & Power                Acct #332960002, Stmt Date 4/28/17; power at         2690-000                                        96.89         245,357.34
                                                                Whispering Winds Ranch
05/03/17       207         Garland Light & Power                Acct 332970002 Stmt Date 4/28/17 / Power for         2690-000                                        97.81         245,259.53
                                                                WWR Barn
05/03/17       208         Black Hills Energy                   Acct #1216707022 Bill Date 4/26/17 / Gas             2690-000                                        76.27         245,183.26
                                                                charges for WWR
05/10/17       209         Heart Mountain Irrigation District   Water Right Delineation for Schneider Property       2690-000                                       500.00         244,683.26
                                                                / Split from 1962 Lane 15
05/16/17       210         Bek Schatzke                         stainless dishwasher and delivery to WWR             2690-000                                       400.00         244,283.26
05/31/17       214         Trustee Insurance Agency             Pament for Insurance on WWR , quarterly bill,        2420-000                                    3,788.75          240,494.51
                                                                Invoice #8634
05/31/17                   Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                       387.68         240,106.83
06/01/17       211         Patten, Peterman, Bekkedahl &        payment of attorneys' fees and costs per order                                                   2,581.87          237,524.96
                           Green PLLC                           at Dkt 507
                                                                   Attys fees                         2,558.00       3210-000                                                      237,524.96
                                                                   reimbursement of costs                23.87       3220-000                                                      237,524.96
06/01/17       212         JOSEPH V. WOMACK, TRUSTEE            Dividend paid 100.00% on $10,751.22,                 2200-000                                   10,751.22          226,773.74
                                                                Trustee Expenses; Reference:
06/01/17       213         MT DEPARTMENT OF REVENUE             Dividend paid 100.00% on $177,482.42;                5800-000                                 177,482.42             49,291.32
                                                                Claim# 25P-2; Filed: $177,482.42; Reference:
06/05/17       215         Garland Light & Power                Acct #332960002, Stmt Date 5/30/17; power at         2690-000                                       112.47           49,178.85
                                                                Whispering Winds Ranch
06/05/17       216         Garland Light & Power                Acct 332970002 Stmt Date 5/30/17 / Power for         2690-000                                        97.93           49,080.92
                                                                WWR Barn
06/05/17       217         Cody Handyman                        Inv #55 / Balance due for flooring repairs at        2690-000                                    5,827.24            43,253.68
                                                                WWR
06/05/17       218         Cody Handyman                        typo in check                                        2690-000                                       246.78           43,006.90
                                                                Voided on 06/06/17
06/06/17       {29}        Northern Rockies Neuro-Spine PC      Payment on KBS Settlement - KBS 5% on                1249-000              1,782.27                                  44,789.17
                                                                Distribution to Date
06/06/17       218         Cody Handyman                        typo in check                                        2690-000                                       -246.78          45,035.95
                                                                Voided: check issued on 06/05/17
06/06/17       219         Cody Handyman                        Inv #60 / Roofing repairs at WWR                     2690-000                                       243.78           44,792.17
06/06/17       220         Arthur Jenson                        First half for staining at WWR / balance due         2690-000                                    5,750.00            39,042.17
                                                                $5,750.00 upon completion
06/07/17       221         Black Hills Energy                   Acct #1216707022 Bill Date 5/26/17 / Gas             2690-000                                        86.93           38,955.24
                                                                charges for WWR


                                                                                                           Subtotals :                    $1,782.27        $208,578.21
{} Asset reference(s)                                                                                                                              Printed: 02/14/2019 03:39 PM         V.14.50
                     14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 18 of 32
                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                          Page: 10

                                                     Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                           Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                Bank Name:          Rabobank, N.A.
                                                                                                          Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                           Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                   Separate Bond: N/A

   1             2                              3                                        4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                   T-Code              $                   $               Account Balance
06/13/17       222         Cody Handyman                        Inv #62 / Window repairs at WWR                      2690-000                                    1,650.37           37,304.87
06/13/17       223         Cody Handyman                        Inv #61 / Cleanup and disposal of personal           2690-000                                    2,000.00           35,304.87
                                                                items in storage at WWR
06/21/17       225         Cody Wyoming Trout Ranch, LLC        Inv #2391 / Pond service and repair at WWR           2690-000                                       651.00          34,653.87
06/22/17       224         Rocky Mountain Granite, Inc.         Inv #2763 / Replacement of countertops and           2690-000                                    2,020.00           32,633.87
                                                                new sink at WWR
06/29/17       226         Arthur Jenson                        Remaining balance for staining at WWR                2690-000                                    5,250.00           27,383.87
06/30/17                   Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                       173.81          27,210.06
07/05/17       227         Wyoming Sprinkler, LLC               Inv #2353 / Sprint start up and repairs at 162       2420-000                                    2,003.50           25,206.56
                                                                Lane 15 / Whispering Winds Ranch
07/07/17       228         Garland Light & Power                Acct #332960002, Stmt Date 6/29/17; power at         2690-000                                        99.50          25,107.06
                                                                Whispering Winds Ranch
07/07/17       229         Garland Light & Power                Acct 332970002 Stmt Date 6/29/17 / Power for         2690-000                                       114.55          24,992.51
                                                                WWR Barn
07/07/17       230         Black Hills Energy                   Acct #1216707022 Bill Date 6/27/17 / Gas             2690-000                                         0.87          24,991.64
                                                                charges for WWR
07/10/17       231         Musser Bros. Inc.                    Marketing payment for auction and sale of            3640-000                                   10,000.00           14,991.64
                                                                WWR / Order Appv Employment at Dkt 525
07/10/17       232         Cody Handyman                        Inv #68 / Repair of decking boards and               2690-000                                       501.60          14,490.04
                                                                walkway at WWR
07/17/17       233         Penrose Plumbing and Heating, Inc.   Inv #s 5589 ($952.86), 5600 ($174.65) /              2690-000                                    1,127.51           13,362.53
                                                                Plumbing and well repair at Whispering Winds
                                                                Ranch
07/31/17                   Rabobank, N.A.                       Bank and Technology Services Fee                     2600-000                                        32.10          13,330.43
08/01/17       234         Black Hills Energy                   Acct #1216707022 Bill Date 7/27/17 / Gas             2690-000                                        56.71          13,273.72
                                                                charges for WWR
08/01/17       235         Garland Light & Power                Acct 332970002 Stmt Date 7/27/17 / Power for         2690-000                                       194.25          13,079.47
                                                                WWR Barn
08/01/17       236         Garland Light & Power                Acct #332960002, Stmt Date 7/27/17; power at         2690-000                                        81.32          12,998.15
                                                                Whispering Winds Ranch
08/07/17       237         Rebecca George                       WWR Lawn care and maintenance through                2690-000                                    6,376.69              6,621.46
                                                                8/1/2017 Reimbursement of Costs
08/11/17       238         Wyoming Sprinkler, LLC               Inv #2533 (1617.50) #2597 (156) #2632 (236) /        2420-000                                    2,009.50              4,611.96
                                                                Sprint repairs at 1962 Lane 15 / Whispering
                                                                Winds Ranch
08/11/17       239         Cody Wyoming Trout Ranch, LLC        Inv #2450 / Trout for Pond at WWR                    2690-000                                    1,080.00              3,531.96
08/31/17       240         Black Hills Energy                   Acct #1216707022 Bill Date 8/28/17 / Gas             2690-000                                        19.08             3,512.88
                                                                charges for WWR


                                                                                                          Subtotals :                          $0.00          $35,442.36
{} Asset reference(s)                                                                                                                              Printed: 02/14/2019 03:39 PM         V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 19 of 32
                                                                                                                                                                                       Exhibit B


                                                                                          Form 2                                                                                       Page: 11

                                                      Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                        Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                             Bank Name:            Rabobank, N.A.
                                                                                                       Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                        Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                Separate Bond: N/A

   1             2                              3                                         4                                              5                     6                   7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                 T-Code              $                  $                 Account Balance
08/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                          14.17             3,498.71
09/29/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                          10.00             3,488.71
10/06/17       241         Black Hills Energy                  Acct #1216707022 Bill Date 9/27/17 / Gas            2690-000                                          16.76             3,471.95
                                                               charges for WWR
10/06/17       242         Garland Light & Power               Acct #332960002, Stmt Date 9/28/1717; power         2690-000                                         146.22             3,325.73
                                                               at Whispering Winds Ranch
10/06/17       243         Garland Light & Power               Acct 332970002 Stmt Date 9/28/17 / Power for        2690-000                                         130.78             3,194.95
                                                               WWR Barn
10/06/17       244         Wyoming Sprinkler, LLC              Inv #2849 / Winterization at 1962 Lane 15 /         2420-000                                         183.75             3,011.20
                                                               Whispering Winds Ranch
10/20/17                   Musser Bros. Inc, Auction Account   Reimbursement for Advertising                       3640-000                                    -1,726.22               4,737.42
10/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                          10.00             4,727.42
11/02/17       245         Black Hills Energy                  Acct #1216707022 Bill Date 10/25/17 / Gas           2690-000                                          26.02             4,701.40
                                                               charges for WWR
11/03/17       246         Garland Light & Power               Acct 332970002 Stmt Date 10/30/17 / Power           2690-000                                         163.22             4,538.18
                                                               for WWR Barn
11/03/17       247         Garland Light & Power               Acct #332960002, Stmt Date 10/30/1717;              2690-000                                         174.78             4,363.40
                                                               power at Whispering Winds Ranch
11/07/17       248         Sherill Frickle, CPA                Payment for fees $1,452.00 and expenses                                                         1,468.30                2,895.10
                                                               $16.30 for preparation of 2016 estate tax
                                                               returns
                                                                  Accounting Fees                  1,452.00        3410-000                                                            2,895.10
                                                                  Accounting Expenses                  16.30       3420-000                                                            2,895.10
11/20/17                   First American Title Insurance      Payment for the Sale of Whispering Winds                                957,762.50                                 960,657.60
                           Company                             Ranch
               {30}                                               Total consideration          1,102,500.00        1210-000                                                       960,657.60
                                                                  Reimbursement of                    364.02       2690-000                                                       960,657.60
                                                                  utilities charges incurred
                                                                  Proration credit of 2017         1,484.98        2690-000                                                       960,657.60
                                                                  taxes
                                                                  proration of interest               192.28       2820-000                                                       960,657.60
                                                                  accrued on past-due
                                                                  taxes due to failure of
                                                                  buyer to close per
                                                                  addendum to buy/sell
                              MUSSER BROTHERS                     Seller's 2.5%                  -26,250.00        3630-000                                                       960,657.60
                              AUCTIONEERS                         commission fee to
                                                                  auctioneer


                                                                                                           Subtotals :                $957,762.50                  $617.78
{} Asset reference(s)                                                                                                                             Printed: 02/14/2019 03:39 PM          V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 20 of 32
                                                                                                                                                                                    Exhibit B


                                                                                      Form 2                                                                                        Page: 12

                                                      Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                        Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                             Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                        Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                Separate Bond: N/A

   1             2                           3                                            4                                            5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                T-Code              $                  $                Account Balance
                              Live Water Properties              seller's 2.5 commission         -26,250.00       3510-000                                                     960,657.60
                                                                 fee to auctioneer
                                                                 Closing and title fees           -2,918.25       2500-000                                                     960,657.60
                                                                 excess water charge for             -176.24      2690-000                                                     960,657.60
                                                                 2017
                                                                 Past due property taxes         -38,684.29       4800-000                                                     960,657.60
                                                                 Buyer's premium to              -26,250.00       3610-002                                                     960,657.60
                                                                 online auctioneer - not
                                                                 administrative expense
                                                                 of estate
                                                                 Buyer's premium to              -26,250.00       3510-002                                                     960,657.60
                                                                 realtor - not
                                                                 administrative expense
                                                                 of estate
11/30/17                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                       418.27        960,239.33
12/29/17                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,335.12         958,904.21
01/25/18       {29}        Ameriprise Financial               KBS Proceeds from Final Liquidation per Order       1249-000             79,694.51                              1,038,598.72
                                                              Approving Settlement at Dkt. No. 426
01/25/18       {29}        Ameriprise Financial               Reversed Deposit 100020 1 KBS Proceeds              1249-000            -79,694.51                               958,904.21
                                                              from Final Liquidation per Order Approving
                                                              Settlement at Dkt. No. 426
01/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,536.27         957,367.94
02/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,289.05         956,078.89
03/02/18                   Rabobank, N.A./Joseph V. Womack,   KBS Reit Proceeds Payment per Settlement at                              60,000.00                              1,016,078.89
                           trustee                            dkt no 568
               {29}                                              KBS Reit Proceeds                 3,984.73       1249-000                                                    1,016,078.89
                                                                 Payment per Settlement
                                                                 at dkt no 568
               {37}                                              KBS Reit Proceeds                56,015.27       1249-000                                                    1,016,078.89
                                                                 Payment per Settlement
                                                                 at dkt no 568
03/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,447.09        1,014,631.80
04/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                    1,410.75        1,013,221.05
05/17/18       249         Sherill Frickle, CPA               Payment of accounting fees (1440) and costs                                                     1,457.60        1,011,763.45
                                                              (17.60) for preparation of 2017 tax returns per
                                                              order at Dkt 582
                                                                 reimbursement of costs               17.60       3420-000                                                    1,011,763.45
                                                                 accounting fees                   1,440.00       3410-000                                                    1,011,763.45


                                                                                                        Subtotals :                  $60,000.00              $8,894.15
{} Asset reference(s)                                                                                                                           Printed: 02/14/2019 03:39 PM         V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 21 of 32
                                                                                                                                                                                     Exhibit B


                                                                                      Form 2                                                                                         Page: 13

                                                   Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                         Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                              Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                                         Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                 Separate Bond: N/A

   1             2                          3                                          4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                  $                Account Balance
05/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,602.61        1,010,160.84
06/29/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,404.53        1,008,756.31
07/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,547.68        1,007,208.63
08/06/18                   Bkassets.Com LLC - Trust Account   Payment for Harley sold at Auction per Dkt No.                             3,125.00                              1,010,333.63
                                                              586
               {38}                                              Gross sales proceeds               2,850.00       1229-000                                                    1,010,333.63
                              BKAssets.com, LLC                  Payment of listing                   275.00       3640-000                                                    1,010,333.63
                                                                 expenses by buyer
08/07/18       250         BKAssets.com, LLC                  Inv# 5789 / Payment for auctioneer fees(285)                                                        977.46       1,009,356.17
                                                              and costs (692.46) for sale of 2001 Harley per
                                                              order at Dkt 590
                                                                 Commission on auction                285.00       3630-000                                                    1,009,356.17
                                                                 Reimbursement of costs               692.46       3640-000                                                    1,009,356.17
08/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                    1,499.85        1,007,856.32
09/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                       773.15       1,007,083.17
10/16/18       251         SHERILL FRICKLE, CPA               Payment for fees $888 and expenses $21.50                                                           690.70       1,006,392.47
                                                              for preparation of final 2018 estate tax returns
                                                              per Dkt 609
                                                                 Accouting fees                       675.00       3410-000                                                    1,006,392.47
                                                                 Accounting expenses                   15.70       3420-000                                                    1,006,392.47
10/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                       910.28       1,005,482.19
11/15/18       252         WALLER & WOMACK, PC                Reduced attorney fees per Dkt 634                    3110-000                                   25,000.00         980,482.19
11/15/18       253         GOETZ, BALDWIN & GEDDES PC         payment of remaining contingency fee                 3210-000                                 277,688.68          702,793.51
                                                              (275,200) and costs (2,488.68) per Dkt 634
                                                              Voided on 11/16/18
11/16/18       253         GOETZ, BALDWIN & GEDDES PC         payment of remaining contingency fee                 3210-000                                 -277,688.68         980,482.19
                                                              (275,200) and costs (2,488.68) per Dkt 634
                                                              Voided: check issued on 11/15/18
11/16/18       254         GOETZ, BALDWIN & GEDDES PC         payment of remaining contingency fee                                                          277,688.68          702,793.51
                                                              (275,200) and costs (2,488.68) per Dkt 634
                                                                 Contingency attorney            275,200.00        3210-000                                                     702,793.51
                                                                 fees reduced per
                                                                 stipulation
                                                                 reimbursement of costs             2,488.68       3220-000                                                     702,793.51




                                                                                                         Subtotals :                    $3,125.00        $312,094.94
{} Asset reference(s)                                                                                                                            Printed: 02/14/2019 03:39 PM         V.14.50
                     14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 22 of 32
                                                                                                                                                                     Exhibit B


                                                                       Form 2                                                                                        Page: 14

                                                  Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                        Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                             Bank Name:            Rabobank, N.A.
                                                                                       Account:              ******1566 - Checking Account
Taxpayer ID #:       **-***3860                                                        Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                Separate Bond: N/A

   1             2                         3                            4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                Receipts        Disbursements           Checking
  Date      Check #           Paid To / Received From     Description of Transaction                T-Code              $                  $              Account Balance

                                                                      ACCOUNT TOTALS                                 1,647,566.82            944,773.31       $702,793.51
                                                                             Less: Bank Transfers                             0.00                 0.00
                                                                      Subtotal                                       1,647,566.82            944,773.31
                                                                             Less: Payments to Debtors                                             0.00
                                                                      NET Receipts / Disbursements                  $1,647,566.82         $944,773.31




{} Asset reference(s)                                                                                                             Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 23 of 32
                                                                                                                                                                              Exhibit B


                                                                               Form 2                                                                                         Page: 15

                                                    Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                 Trustee:              JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                      Bank Name:            Rabobank, N.A.
                                                                                                Account:              ******1567 - Checking - Exempt
Taxpayer ID #:       **-***3860                                                                 Blanket Bond:         $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                         Separate Bond: N/A

   1             2                          3                                    4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From            Description of Transaction                  T-Code              $                  $               Account Balance
01/25/18       {29}        Ameriprise Financial          KBS Proceeds from Final Liquidation per Order     1249-000               79,694.51                                79,694.51
                                                         Approving Settlement at Dkt. No. 426
03/02/18     10101         John and Michelle Schneider   Remainder of KBS REIT proceeds after              8100-002                                     19,694.51          60,000.00
                                                         payment of $60,000 to Estate per settlement at
                                                         Dkt 563, Appv DKt 568
                                                         Voided on 03/05/18
03/02/18 10102 {29} Bankruptcy Estate of John Scheider   KBS REIT proceeds payment of $60,000 to           1249-000              -60,000.00                                       0.00
                           14-61357-7                    Estate per settlement at Dkt 563, Appv DKt
                                                         568
03/05/18     10101         John and Michelle Schneider   Remainder of KBS REIT proceeds after              8100-002                                    -19,694.51          19,694.51
                                                         payment of $60,000 to Estate per settlement at
                                                         Dkt 563, Appv DKt 568
                                                         Voided: check issued on 03/02/18
03/05/18     10103         Schneider Management, LLC     Remainder of KBS REIT proceeds after              8500-002                                     19,694.51                 0.00
                                                         payment of $60,000 to Estate per settlement at
                                                         Dkt 563, Appv DKt 568

                                                                              ACCOUNT TOTALS                                      19,694.51             19,694.51               $0.00
                                                                                      Less: Bank Transfers                             0.00                  0.00
                                                                              Subtotal                                            19,694.51             19,694.51
                                                                                      Less: Payments to Debtors                                              0.00
                                                                              NET Receipts / Disbursements                      $19,694.51             $19,694.51




{} Asset reference(s)                                                                                                                      Printed: 02/14/2019 03:39 PM        V.14.50
                      14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 24 of 32
                                                                                                                                                                                            Exhibit B


                                                                                            Form 2                                                                                          Page: 16

                                                          Cash Receipts And Disbursements Record
Case Number:         14-61357-7                                                                                 Trustee:            JOSEPH V. WOMACK, TRUSTEE (460040)
Case Name:           SCHNEIDER, JOHN HENRY                                                                      Bank Name:          Rabobank, N.A.
                                                                                                                Account:            ******1568 - Checking Account Exempt 1
Taxpayer ID #:       **-***3860                                                                                 Blanket Bond:       $78,753,461.00 (per case limit)
Period Ending: 02/14/19                                                                                         Separate Bond: N/A

   1             2                           3                                                4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                                       Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                       Description of Transaction                     T-Code              $                   $              Account Balance
10/01/18       {39}        United States Treasury                  Payment for Restitution                                 1229-002             35,000.00                                35,000.00
12/03/18       {39}        United States Treasury                  Restitution payment for criminal case                   1229-002                 650.00                               35,650.00
12/19/18     20101         United States District Court            Case 1:17-cr-00077-SPW / Return of criminal             8500-000                                   35,650.00                 0.00
                                                                   restitution received for direct distribution to
                                                                   claimaints per Dkt 74

                                                                                           ACCOUNT TOTALS                                       35,650.00             35,650.00               $0.00
                                                                                                    Less: Bank Transfers                              0.00                 0.00
                                                                                           Subtotal                                             35,650.00             35,650.00
                                                                                                    Less: Payments to Debtors                                              0.00
                                                                                           NET Receipts / Disbursements                       $35,650.00          $35,650.00

                             Net Receipts :                1,702,911.33
                   Plus Gross Adjustments :                  421,462.37                                                                           Net              Net                   Account
        Less Other Noncompensable Items :                    309,757.01                    TOTAL - ALL ACCOUNTS                                 Receipts      Disbursements              Balances

                                    Net Estate :          $1,814,616.69                    Checking # ******1566                            1,647,566.82          944,773.31           702,793.51
                                                                                           Checking # ******1567                                19,694.51             19,694.51                 0.00
                                                                                           Checking # ******1568                                35,650.00             35,650.00                 0.00

                                                                                                                                           $1,702,911.33       $1,000,117.82          $702,793.51




{} Asset reference(s)                                                                                                                                    Printed: 02/14/2019 03:39 PM        V.14.50
                 14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 25 of 32


                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: April 14, 2015

Case Number: 14-61357-7                                        Page: 1                                             Date: February 14, 2019
Debtor Name: SCHNEIDER, JOHN HENRY                                                                                 Time: 03:40:23 PM
Claim #   Creditor Name & Address               Claim Type    Claim Ref. No. / Notes        Amount Allowed          Paid to Date      Claim Balance

          Charles Fisher Court Reporting        Admin Ch. 7                                           $797.85              $797.85             0.00
200       503 E. Mendenhall
          Bozeman, MT 59715
          JOSEPH V. WOMACK, TRUSTEE             Admin Ch. 7                                        $25,494.54            $10,751.22       14,743.32
200       SUITE 805 US BANK BLDG
          303 N. BROADWAY
          BILLINGS, MT 59101
          JOSEPH V. WOMACK, TRUSTEE             Admin Ch. 7                                        $77,688.50                 $0.00       77,688.50
200       SUITE 805 US BANK BLDG
          303 N. BROADWAY
          BILLINGS, MT 59101
COURT     US Bankruptcy Court                   Admin Ch. 7                                         $1,050.00                 $0.00        1,050.00
200       400 North Main Street, Rm 303                       $350 filing fee for AP 15-15 (discharge adversary), 15-20 (fraud adversary), 17-32
          Butte, MT 59701                                     (griffiths WWR adversary)


AUCFEE    MUSSER BROTHERS AUCTIONEERS           Admin Ch. 7                                        $26,467.00            $26,467.00            0.00
200       ATTN: MERTON MUSSER
          PO BOX 22035
          BILLINGS, MT 59104
CONTWW WALLER & WOMACK, PC                      Admin Ch. 7                                        $77,028.59            $77,028.59            0.00
200    303 N. BROADWAY, SUITE 805
          BILLINGS, MT 59101
ACCTEXP Sherill Frickle                         Admin Ch. 7                                            $71.10               $71.10             0.00
200     2045 Hewitt Drive
          Billings, MT 59102
ACCTFEE Sherill Frickle                         Admin Ch. 7                                         $4,455.00             $4,455.00            0.00
200     2045 Hewitt Drive
          Billings, MT 59102
AUCTEXP MUSSER BROTHERS AUCTIONEERS             Admin Ch. 7                                         $8,848.78             $8,848.78            0.00
200     ATTN: MERTON MUSSER
        PO BOX 22035
        BILLINGS, MT 59104
AUCTEXP BKAssets.com, LLC                       Admin Ch. 7                                           $692.46              $692.46             0.00
200                                                           sale of Harley. 275 reimbursed by buyer as part of sale

AUCTFEE BKAssets.com, LLC                       Admin Ch. 7                                           $285.00              $285.00             0.00
200                                                           Sale of Harley

CONTGBG GOETZ, BALDWIN & GEDDES PC              Admin Ch. 7                                        $16,032.89            $16,032.89            0.00
200     35 NORTH GRAND AVENUE
          BOZEMAN, MT 59771-6580
CONTGBG GOETZ, BALDWIN & GEDDES PC              Admin Ch. 7                                       $483,314.34           $483,314.34            0.00
200     35 NORTH GRAND AVENUE
          BOZEMAN, MT 59771-6580
PPBGEXP Patten, Peterman, Bekkedahl & Green     Admin Ch. 7                                            $23.87               $23.87             0.00
200     PLLC
        2817 Second Avenue North
          Billings, MT 59101
                 14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 26 of 32


                                                     EXHIBIT C
                                              ANALYSIS OF CLAIMS REGISTER                          Claims Bar Date: April 14, 2015

Case Number: 14-61357-7                                        Page: 2                                           Date: February 14, 2019
Debtor Name: SCHNEIDER, JOHN HENRY                                                                               Time: 03:40:23 PM
Claim #   Creditor Name & Address               Claim Type    Claim Ref. No. / Notes        Amount Allowed        Paid to Date   Claim Balance

PPBGFEE Patten, Peterman, Bekkedahl & Green     Admin Ch. 7                                        $2,558.00         $2,558.00                 0.00
200     PLLC
        2817 Second Avenue North
          Billings, MT 59101
REALTOR Live Water Properties                   Admin Ch. 7                                       $26,250.00        $26,250.00                 0.00
200

25P-2     MT DEPARTMENT OF REVENUE              Priority                                        $177,482.42       $177,482.42                  0.00
 570      P.O. BOX 7701                                       03/15/17 ok ll, taxes
          HELENA, MT 59604-7701
1         STEPHEN KLINE                         Unsecured                                          $2,823.91             $0.00             2,823.91
 610      PO BOX 1938                                         03/15/17 ok ll, legal fees
          CHEYENNE, WY 82003
2         CHARLES BEAUCHOT                      Unsecured                                              $0.00             $0.00                 0.00
 610      117 NORTH MERRIAM                                   disallowed per dkt 385, 386
          MILES CITY, MT 59301
3         CAPITAL ONE BANK (USA), N.A.          Unsecured                                              $0.00             $0.00                 0.00
 610      PO BOX 71083                                        disallowed per dkt 385, 387
          CHARLOTTE, NC 28272-1083
4         RON JUROVICH                          Unsecured                                         $17,062.50             $0.00            17,062.50
 610      PO BOX 550                                          03/15/17 ok ll, legal fees
          THERMOPOLIS, WY 82443
5         MARGERY GAAB                          Unsecured                                              $0.00             $0.00                 0.00
 610      PO BOX 534                                          Disallowed per Dkt 169
          PARK CITY, MT 59063
6         WELLS FARGO BANK, NATIONAL         Unsecured                                                 $0.00             $0.00                 0.00
 610      ASSOCIATION                                         withdrawn dkt 307/308
          ATTN: JERALD LUNDGREN MAC N8001-011
          4650 SOUTH 24TH STREET
          OMAHA, NE 68107
7         WESTERN SAGE CPA PC                   Unsecured                                              $0.00             $0.00                 0.00
 610      PO BOX 955                                          disallowed per dkt 385, 388
          WORLAND, WY 82401
8         WESTERN SAGE CPA PC                   Unsecured                                              $0.00             $0.00                 0.00
 610      PO BOX 955                                          disallowed per dkt 385, 389
          WORLAND, WY 82401
9         WESTERN SAGE CPA PC                   Unsecured                                              $0.00             $0.00                 0.00
 610      PO BOX 955                                          disallowed per dkt 385, 388
          WORLAND, WY 82401
10 -2     MERIDIAN SURGICAL                  Unsecured                                                 $0.00             $0.00                 0.00
 610      PARTNERS-MONTANA, LLC & MERIDIAN                    03/15/17 ok per amendment to zero per settlement Dkt 342 appv dkt 384, ll
          C/O DOUG JAMES
          MOULTON BELLINGHAM PC,P. O. BOX 2559
          BILLINGS, MT 59103
                14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 27 of 32


                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: April 14, 2015

Case Number: 14-61357-7                                    Page: 3                                                 Date: February 14, 2019
Debtor Name: SCHNEIDER, JOHN HENRY                                                                                 Time: 03:40:23 PM
Claim #   Creditor Name & Address            Claim Type   Claim Ref. No. / Notes         Amount Allowed             Paid to Date   Claim Balance

11        STATE OF WYOMING BOARD OF          Unsecured                                         $149,431.39                $0.00       149,431.39
 610      MEDICINE                                        Allowed per Dkt 385
          130 HOBBS AVE., SUITE A
          CHEYENNE, WY 82002-8200
12        CARROL JOHNSON                     Unsecured                                                $0.00               $0.00             0.00
 610      885 DAVIS ROAD                                  Denied dkt 399
          POWELL, WY 82435                                obj dkt 255
                                                          obj dkt 262 (D)


13        JAY WINZENRIED                     Unsecured                                                $0.00               $0.00             0.00
 610      JAMES M. RAGAIN,RAGAIN & COOK LAW FIRM,         Withdrawn Dkt 381
          PC,3936 AVENUE B, SUITE A-2                     obj dkt 256
          BILLINGS, MT 59102                              obj dkt 266 resolved per stip dkt 360 order at dkt 363



14        MICHAEL GREEN                      Unsecured                                         $337,792.00                $0.00       337,792.00
610       PO BOX 28                                       allowed dkt 403
          UPTON, WY 82730                                 Obj 257 w/d per stip dkt 383, hrg dkt 385
                                                          Obj 268 w/d per stip dkt 341 order at dkt 353


15        WALT MORRIS                        Unsecured                                                $0.00               $0.00             0.00
 610      8547 KING AVE W                                 w/d dkt 454, order dkt 455
          BILLINGS, MT 59106                              Obj dkt 269
                                                          obj dkt 273


16        ANNETTE THOMAS                     Unsecured                                       $1,000,000.00                $0.00     1,000,000.00
 610      BOX 91 / 302 MONTANA                            allowed dkt 403
          JORDAN, MT 59337                                Obj dkt 237 w/d per stip dkt 383, hrg dkt 385
                                                          obj dkt 260 w/d per stip dkt 341order at dkt 353


17        HARLEY MORRELL                     Unsecured                                         $300,000.00                $0.00       300,000.00
 610      PO BOX 1073                                     allowed dkt 403, amnd Dkt 377
          GUNTERSVILLE, AL 35976                          obj dkt 261 resolved stip DKt 366 appv dkt 377
                                                          obj dkt 274 w/d per stip dkt 383, hrg dkt 385


18        SCHERRY LEE                        Unsecured                                       $1,000,000.00                $0.00     1,000,000.00
 610      C/O JON M. MOYERS                               allowed dkt 403
          550 N. 31 ST.,,SUITE 250                        obj dkt 263 w/d per stip dkt 341order at dkt 353
          BILLINGS, MT 59101                              obj dkt 275 w/d per stip dkt 383, hrg dkt 385



19        BEVERLEY CURTIS                    Unsecured                                       $1,500,000.00                $0.00     1,500,000.00
 610      1601 BIGHORN AVE D6                             allowed dkt 403
          CODY, WY 82414                                  obj dkt 264 w/d per stip dkt 341order at dkt 353
                                                          obj dkt 276 w/d per stip dkt 383, hrg dkt 385
                14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 28 of 32


                                                  EXHIBIT C
                                           ANALYSIS OF CLAIMS REGISTER                              Claims Bar Date: April 14, 2015

Case Number: 14-61357-7                                      Page: 4                                            Date: February 14, 2019
Debtor Name: SCHNEIDER, JOHN HENRY                                                                              Time: 03:40:23 PM
Claim #   Creditor Name & Address              Claim Type   Claim Ref. No. / Notes         Amount Allowed        Paid to Date   Claim Balance

20        HARRY ALLAN KNOPP AND JO ANN          Unsecured                                      $1,000,000.00           $0.00     1,000,000.00
 610      KNOPP                                             allowed dkt 403
          C/O JON M. MOYERS                                 Obj dkt 265 w/d per stip dkt 341 order at dkt 353
          MOYERS LAW P.C.,550 N. 31ST, SUITE 250            obj dkt 277 w/d per stip dkt 383, hrg dkt 385
          BILLINGS, MT 59101


21        ESTATE OF RUSSELL MONACO             Unsecured                                       $2,000,000.00           $0.00     2,000,000.00
 610      C/O JON M. MOYERS                                 allowed dkt 403
          490 N. 31 ST., SUITE 101                          obj dkt 238 w/d per stip dkt 383, hrg dkt 385
          BILLINGS, MT 59101                                obj dkt 267 w/d per stip dkt 341 order at dkt 353



22        SERVICE MASTER OF BILLINGS           Unsecured                                                $0.00          $0.00             0.00
 610      DALLAS DUTTON                                     disallowed per dkt 385, 393
          PO BOX 50845
          BILLINGS, MT 59105
23        SHERRI AND LARRY RASMUSSEN           Unsecured                                                $0.00          $0.00             0.00
 610      WIND RIVER LAW CENTER, P.C.                       disallowed per dkt 385, 390
          202 S. 6TH EAST
          RIVERTON, WY 82501
24        MR. AND MRS. RICHARD KENT            Unsecured                                                $0.00          $0.00             0.00
 610      COLLIN HOPKINS ATTORNEY                           disallowed per dkt 385, 391
          705 EAST WASHINGTON
          RIVERTON, WY 82501
26        ONI REALTY INVESTORS, LLC            Unsecured                                                $0.00          $0.00             0.00
 620      DLA PIPER LLP (US),ANDY ZOLLINGER,1717            w/d w/prej Dkt 424
          MAIN STREET, SUITE 4600                           obj dkt 281
          DALLAS, TX 76102                                  obj dkt 378



27        ONI REALTY INVESTORS, LLC            Unsecured                                                $0.00          $0.00             0.00
 620      DLA PIPER LLP (US),ANDY ZOLLINGER,1717            Withdrawn per Dkt 354
          MAIN STREET, SUITE 4600
          DALLAS, TX 76102
28        ONI REALTY INVESTORS, LLC            Unsecured                                                $0.00          $0.00             0.00
 620      DLA PIPER LLP (US),ANDY ZOLLINGER,1717            w/d w/prej Dkt 424
          MAIN STREET, SUITE 4600                           Obj dkt 283
          DALLAS, TX 76102                                  obj dkt 378 (T)



25U-2     MT DEPARTMENT OF REVENUE             Unsecured                                          $15,931.68           $0.00        15,931.68
 630      P.O. BOX 7701                                     03/15/17 ok ll, taxes
          HELENA, MT 59604-7701

<< Totals >>                                                                                    8,251,581.82      835,058.52     7,416,523.30
         14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 29 of 32



                                    TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 14-61357-7
            Case Name: SCHNEIDER, JOHN HENRY
            Trustee Name: JOSEPH V. WOMACK, TRUSTEE
                                                 Balance on hand:                            $          702,793.51
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                                 Claim Allowed Amount Interim Payments               Proposed
 No.                                                 Asserted       of Claim          to Date              Payment
                                                        None
                                                 Total to be paid to secured creditors:      $                0.00
                                                 Remaining balance:                          $          702,793.51

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments          Proposed
                                                                                         to Date         Payment
Trustee, Fees - JOSEPH V. WOMACK, TRUSTEE                             77,688.50                  0.00      77,688.50
Trustee, Expenses - JOSEPH V. WOMACK, TRUSTEE                         25,494.54           10,751.22        14,743.32
Attorney for Trustee, Fees - GOETZ, BALDWIN &                        483,314.34       483,314.34                0.00
GEDDES PC
Attorney for Trustee, Expenses - GOETZ, BALDWIN &                     16,032.89           16,032.89             0.00
GEDDES PC
Accountant for Trustee, Fees - Sherill Frickle                         4,455.00            4,455.00             0.00
Accountant for Trustee, Expenses - Sherill Frickle                        71.10              71.10              0.00
Auctioneer Fees - BKAssets.com, LLC                                     285.00              285.00              0.00
Auctioneer Expenses - BKAssets.com, LLC                                 692.46              692.46              0.00
Charges, U.S. Bankruptcy Court                                         1,050.00                  0.00       1,050.00
Other Fees: Live Water Properties                                     26,250.00           26,250.00             0.00
Other Expenses: Charles Fisher Court Reporting                          797.85              797.85              0.00
Attorney for Trustee Fees - Patten, Peterman, Bekkedahl &              2,558.00            2,558.00             0.00
Green PLLC
Attorney for Trustee Fees - WALLER & WOMACK, PC                       77,028.59           77,028.59             0.00
Attorney for Trustee Expenses - Patten, Peterman,                         23.87              23.87              0.00
Bekkedahl & Green PLLC
Auctioneer Fees - MUSSER BROTHERS AUCTIONEERS                         26,467.00           26,467.00             0.00
Auctioneer Expenses - MUSSER BROTHERS                                  8,848.78            8,848.78             0.00
AUCTIONEERS


   UST Form 101-7-TFR (05/1/2011)
        14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 30 of 32




                             Total to be paid for chapter 7 administration expenses:         $           93,481.82
                             Remaining balance:                                              $          609,311.69

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments          Proposed
                                                                                         to Date         Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:     $                0.00
                             Remaining balance:                                              $          609,311.69

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $177,482.42 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
 25P-2         MT DEPARTMENT OF REVENUE                             177,482.42           177,482.42               0.00
                                                 Total to be paid for priority claims:       $                0.00
                                                 Remaining balance:                          $          609,311.69
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 7,307,109.80 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 8.3 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments            Proposed
No                                                                    of Claim          to Date           Payment
  1            STEPHEN KLINE                                           2,823.91                  0.00         235.48
  2            CHARLES BEAUCHOT                                            0.00                  0.00             0.00
  3            CAPITAL ONE BANK (USA), N.A.                                0.00                  0.00             0.00
  4            RON JUROVICH                                           17,062.50                  0.00       1,422.78
  5            MARGERY GAAB                                                0.00                  0.00             0.00
  6            WELLS FARGO BANK, NATIONAL                                  0.00                  0.00             0.00
               ASSOCIATION
  7            WESTERN SAGE CPA PC                                         0.00                  0.00             0.00


  UST Form 101-7-TFR (05/1/2011)
         14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 31 of 32




  8            WESTERN SAGE CPA PC                                        0.00                0.00           0.00
  9            WESTERN SAGE CPA PC                                        0.00                0.00           0.00
 10 -2         MERIDIAN SURGICAL                                          0.00                0.00           0.00
               PARTNERS-MONTANA, LLC &
               MERIDIAN
 11            STATE OF WYOMING BOARD OF                           149,431.39                 0.00      12,460.51
               MEDICINE
 12            CARROL JOHNSON                                             0.00                0.00           0.00
 13            JAY WINZENRIED                                             0.00                0.00           0.00
 14            MICHAEL GREEN                                       337,792.00                 0.00      28,167.17
 15            WALT MORRIS                                                0.00                0.00           0.00
 16            ANNETTE THOMAS                                    1,000,000.00                 0.00      83,386.14
 17            HARLEY MORRELL                                      300,000.00                 0.00      25,015.84
 18            SCHERRY LEE                                       1,000,000.00                 0.00      83,386.14
 19            BEVERLEY CURTIS                                   1,500,000.00                 0.00     125,079.21
 20            HARRY ALLAN KNOPP AND JO ANN                      1,000,000.00                 0.00      83,386.14
               KNOPP
 21            ESTATE OF RUSSELL MONACO                          2,000,000.00                 0.00     166,772.28
 22            SERVICE MASTER OF BILLINGS                                 0.00                0.00           0.00
 23            SHERRI AND LARRY RASMUSSEN                                 0.00                0.00           0.00
 24            MR. AND MRS. RICHARD KENT                                  0.00                0.00           0.00
                            Total to be paid for timely general unsecured claims:         $          609,311.69
                            Remaining balance:                                            $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 26            ONI REALTY INVESTORS, LLC                                  0.00                0.00           0.00
 27            ONI REALTY INVESTORS, LLC                                  0.00                0.00           0.00
 28            ONI REALTY INVESTORS, LLC                                  0.00                0.00           0.00



  UST Form 101-7-TFR (05/1/2011)
        14-61357-JDP Doc#: 640 Filed: 02/15/19 Entered: 02/15/19 09:02:00 Page 32 of 32




                            Total to be paid for tardy general unsecured claims:          $                0.00
                            Remaining balance:                                            $                0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 15,931.68 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                     Allowed Amount Interim Payments            Proposed
No                                                                 of Claim          to Date           Payment
 25U-2         MT DEPARTMENT OF REVENUE                             15,931.68                 0.00               0.00
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
